Citation Nr: 0003904	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-35 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
rheumatoid arthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel





INTRODUCTION

The veteran had active service from November 1944 to July 
1946, from May 1947 to February 1950, and from July 1950 to 
August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  A personal hearing was scheduled for 
the veteran at the RO, but it was canceled at his request.  


FINDINGS OF FACT

1.  All evidence necessary to render an equitable decision on 
this issue has been obtained by the RO.  

2.  The veteran displays no current symptoms of rheumatoid 
arthritis.  

3.  Degenerative arthritis of the knees, ankles, lumbosacral 
spine, bilateral distal interphalangeal and proximal 
interphalangeal joints, and first metatarsophalangeal joints 
has been diagnosed; however, service connection is not in 
effect for that form of arthritis.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5002 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 and that 
all relevant facts have been properly developed for this 
appeal.  In reaching its decision on this issue, the Board 
has considered the complete history of the disability in 
question as well as current clinical manifestations and the 
effect the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (1999).  

VA determines disability evaluations through a schedule of 
ratings, which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  

Factual Background

The service medical records show that in November 1950, the 
veteran developed a case of gonorrheal urethritis and 
thereafter began to experience migratory swelling, redness, 
and pain in various joints, including his ankles, knees, 
sacroiliac joints, and left shoulder.  He also complained of 
stiffness in his hands.  The initial diagnosis was arthritis, 
n.e.c. (not elsewhere classified).  However, after an X-ray 
study of his left knee taken in approximately March 1951 
showed some soft tissue swelling, questionable narrowing of 
the joint space, and osteoporosis, a diagnosis of rheumatoid 
arthritis was established.  X-ray studies of the veteran's 
other joints were within normal limits.  In August 1951, the 
veteran's military service was terminated due to what was 
termed rheumatoid arthritis of the right knee, hip and 
ankles.  

The veteran's service-connected rheumatoid arthritis has been 
assigned a zero percent evaluation under Diagnostic Code 5002 
since August 17, 1951, the date after the veteran's 
separation from service.  

The report of the veteran's August 1987 VA examination noted 
that a test for the rheumatoid factor was negative.  X-ray 
studies of the veteran's hips were normal.  X-ray studies of 
the knees showed mild irregularity and mild medial 
compartment narrowing.  X-ray studies of the ankles showed 
marked degenerative joint disease.  X-ray studies of the 
lumbosacral spine showed a large osteophyte at the area of 
the L5-S1 vertebrae with associated disc space narrowing.  X-
ray studies of the hands showed mild degenerative joint 
disease of the distal interphalangeal and proximal 
interphalangeal joints, and X-ray studies of the feet showed 
degenerative joint disease of both first metatarsophalangeal 
joints, greater on the right than on the left.  

The diagnosis was degenerative joint disease of the 
lumbosacral spine, both ankles, the first metatarsophalangeal 
joints bilaterally, and the distal interphalangeal and 
proximal interphalangeal joints bilaterally.  

In support of his claim for an increased rating, the veteran 
submitted copies of clinical records from Mark P. Hodgkins, 
M.D., and Wade Rademacher, M.D., both of Indianapolis, 
Indiana, Medical Arts Orthopaedics, P.C., and from St. 
Francis Hospital Health Center, of Beech Grove, Indiana, 
covering the period from February 1993 through October 1995.  
All of these records have been reviewed by the Board.  

The private medical records show that in February 1993, the 
veteran complained of left knee pain.  X-ray studies of that 
joint showed marked degenerative joint disease.  A total left 
knee replacement was performed in March 1993.  In January 
1994, the veteran complained of pain in his right knee.  X-
ray studies of that joint, performed in February 1994, showed 
three-compartment degenerative arthritis.  No effusion was 
noted.  In March 1994, the veteran underwent total knee 
replacement of his right knee, and an arthrotomy of the left 
patella.  As of October 1995, it was noted that there was no 
pain or effusion in the veteran's knees.  

The report of the veteran's October 1995 VA examination 
listed a diagnosis of status-post bilateral knee joint 
replacement for degenerative joint disease.  

On VA examination in July 1996, X-ray studies of the 
veteran's feet showed moderately severe degenerative joint 
disease of the right first metatarsophalangeal joint.  X-ray 
studies of the hands showed mild to moderate osteoarthritis 
of multiple proximal and distal interphalangeal joints as 
well as both first metacarpophalangeal joints.  No evidence 
of rheumatoid arthritis was seen on the X-ray studies.  A 
test for the rheumatoid factor was negative.  The examiner 
concluded that there was no evidence to suggest inflammatory 
polyarthritis such as rheumatoid arthritis, but there were 
positive findings consistent with osteoarthritis involving 
mainly the knees, multiple joints in the hands, and the right 
metatarsophalangeal joint.  

By a rating decision dated in September 1998, service 
connection was denied for degenerative arthritis of multiple 
joints.  The veteran was informed of this determination in 
October 1998 but did not initiate an appeal.  

Analysis

Diagnostic Code 5002 provides ratings for atrophic rheumatoid 
arthritis as an active process, depending on the severity of 
the symptomatology.  When there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating, a 100 percent rating will be 
assigned.  When the symptoms are less than the criteria for a 
100 percent rating, but include weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, then a 60 
percent rating will be assigned.  When there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, then a 40 percent rating will be assigned.  When there 
are one or two exacerbations a year in a well-established 
diagnosis, a 20 percent rating will be assigned.  

When there are chronic residuals of rheumatoid arthritis, 
such as limitation of motion or favorable or unfavorable 
ankylosis, a rating will be assigned based on the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis; rather, the higher 
evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002, Note.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).  

Upon consideration of all the evidence of record, the Board 
finds that the zero percent rating assigned to the veteran's 
rheumatoid arthritis disability is appropriate and should not 
be increased at this time.  

Although the medical evidence shows that the veteran 
currently has degenerative arthritis of the knees, ankles, 
lumbosacral spine, bilateral distal interphalangeal and 
proximal interphalangeal joints, and first 
metatarsophalangeal joints, no medical evidence has been 
presented to show that this form of arthritis is in any way 
related to the veteran's service-connected rheumatoid 
arthritis.  Further, no medical evidence has been presented 
to show that the veteran currently displays any symptoms of 
rheumatoid arthritis.  The Board notes that the rating 
schedule makes a clear distinction between degenerative 
arthritis (hypertrophic or osteoarthritis) under Diagnostic 
Code 5003 and rheumatoid (atrophic) arthritis under 
Diagnostic Code 5002, reflecting the distinction that 
medicine makes between these two disease entities.  Service 
connection is not in effect for degenerative arthritis, and 
the law precludes the use of manifestations not resulting 
from the service-connected disability in establishing the 
service-connected evaluation.  38 C.F.R. § 4.14 (1999).  

The Board notes that gonorrheal arthritis under Diagnostic 
Code 5004 is rated as for rheumatoid arthritis under 
Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 
5004.  

The Board therefore finds that a compensable evaluation for 
service-connected rheumatoid arthritis is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5002.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased (compensable) disability rating for rheumatoid 
arthritis is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

